IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,169




EX PARTE BRUCE EARL GODLOCK, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 36,487-B IN THE 124th DISTRICT COURT
FROM GREGG COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to thirty years’ imprisonment. 
            Applicant contends that he was deprived of his meaningful right to a direct appeal.
            The trial court has determined that trial counsel, through no fault of his own, failed to timely
file a notice of appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 36,487-B from the 124th Judicial District
Court of Gregg County.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of
this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate
of this Court issues.
 
Delivered: June 17, 2009
Do Not Publish